Citation Nr: 1315866	
Decision Date: 05/14/13    Archive Date: 05/15/13

DOCKET NO.  10-47 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to basic eligibility for receiving educational assistance benefits under the provisions of Chapter 33, Title 38, United States Code (Post-9/11 GI Bill Program).  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served an initial period of active duty for training (IADT) from October 15, 2003 to March 12, 2004 and, as explained below, had several periods of active training with his United States Marine Corps Reserve (USMCR) unit.

This case was remanded for confirmation of all periods of service in November 2011.  In a separate remand the Board considered several claims for service connection and an earlier effective date.  These issues have not been returned to the Board.

The Veteran provided testimony before the undersigned at a hearing at the Board in August 2011.  A transcript is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The Veteran served from October 15, 2003 to March 12, 2004 pursuant to an enlistment with the Marine Corps Reserve; his certificate of discharge, DD 214 shows he was released from IADT.  

2.  The Veteran had no periods of qualifying active duty.  


CONCLUSION OF LAW

The Veteran has no legal entitlement to educational benefits under the Post-9/11 GI Bill Program.  38 U.S.C.A. §§ 3301-3324 (West 2002 & Supp. 2012); 38 C.F.R. §§ 21.1031, 21.1032, 21.9520 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); Pub.L. 112-154, §§ 504(a)(1)-(2), 505(a)-(b) (Aug. 6, 2012) (to be codified at 38 U.S.C.A. §§ 5103(a)-(b), 5103A(b)-(c)); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).   

The VCAA was not applicable where the outcome is controlled by the law, and the facts are not in dispute.  Livesay v. Principi, 15 Vet App 165, 178 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  In the instant case the law and not the facts are controlling.  In other words, even if all of the Veteran's contentions were accepted, he could still not prevail on his claim.

Further, the United States Court of Appeals for Veterans Claims (Court) has held that VCAA notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in case involving a waiver request).  In the present case, specific VCAA notice was not required because education benefit claim notice is covered in 38 C.F.R. § 21.1031 (2012).  See 38 C.F.R. § 21.9510 (2012).  

As explained in the Federal Register, substantiating eligibility under one of the various educational assistance programs VA administers generally requires only proof of military service and the notice and assistance provisions of 38 C.F.R. §§ 21.1031, 21.1032 (2012) apply as opposed to those provisions for compensation and other VA claims.  72 Fed. Reg. 16,962 (Apr. 5, 2007).  However, basic requirements are also substantially similar to those used in the compensation claims; VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 U.S.C.A. § 5103; Cf. Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

For education benefits claims, VA is to provide forms and notify claimants of necessary information or evidence except when a claim cannot be substantiated because there is no legal basis for the claim or undisputed facts render the claimant ineligible for the claimed benefit.  See 38 C.F.R. § 21.1031(b)(1) (2012).  

Here, on the Veteran's application for VA benefits, he acknowledged that he had received information on VA education benefits via a pamphlet.  In October 2009, he was informed by the RO that he had insufficient qualifying service.  In January 2010, the Veteran responded that he disagreed; he also sent a follow up statement that March.  The RO responded in March 2010 explaining that the type of service the Veteran had did not qualify for Post-9/11 GI Bill Program benefits.  He was asked to submit information showing qualified periods of service.  The Veteran responded by submitting his reserve point statements and in a June 2010 letter the RO replied to the Veteran explaining that this information did not show qualified service.  

In November 2010, the Veteran was sent a statement of the case with the provisions of 38 C.F.R. § 21.9520 that outline basic eligibility, a discussion of the facts of the claim, notification of the basis of the decision, and a summary of the evidence used to reach that decision (a November 2012 supplemental statement of the case also sent such information, but updated).  The Veteran filed his appeal in December 2010 and he and his representative were present at a Board hearing in August 2011.  

Based upon the foregoing, the Board finds that the Veteran was fully advised of the evidence needed to substantiate his claim and that all relevant evidence necessary for an equitable disposition of his appeal has been obtained.  Although such post-decisional notice does not satisfy the requirements of 38 C.F.R. §§ 21.1031, 21.1032; the evidence shows the Veteran knew what was needed to substantiate the claim, what evidence should provide and what evidence VA would undertake to obtain.  Additionally, the May 2013 Appellant Post Remand Brief does not raise notification problems concerning this claim.  The representative had the opportunity to provide relevant argument concerning this issue.  The Board finds no prejudice in delayed notice and that no such issue has been raised.  Shinseki v. Sanders, 556 U.S. 396, 408-409 (2009) (the burden is on the appellant to show that a notice error is harmful).  

Regarding the duty to assist, there is no indication of outstanding records, and an examination is not required to decide this claim.  Service department confirmation of the type and periods of service is in the file.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted 38 C.F.R. § 3.103(c)(2) to require that VA employees, including Board employees who conduct a hearing, have a duty to (1) fully explain the issues on appeal and (2) suggest the submission of evidence that may have been overlooked.  In Bryant, the issue was compensation as opposed to the issue which turns on having qualifying military service.  In any case, during the hearing, the undersigned outlined the issues on appeal and solicited testimony regarding the Veteran's type of service.  (See, Transcript, pp 2, 10-12.)  During the hearing his representative asked questions regarding the Veteran's service and thereafter further efforts were made to obtain supporting evidence that the Veteran had the necessary active service.  The Board finds the duties to notify and assist in this case have been met.  

There has also been substantial compliance with the Board's remand instructions.  The remand was for efforts to verify the Veteran's service.  The agency of original jurisdiction obtained such verification in October 2012.

Legal Criteria and Analysis

Post-9/11 GI Bill Program eligibility requires that on or after September 11, 2001, an individual either have 36 months of honorable active service; or have at least 30 days on "active duty" and is then discharged from active duty due to service connected disability; or serves between 90 days and less than 36 months and meets additional requirements.  38 U.S.C.A. § 3311(b) (West Supp. 2012).  

For members of the reserve components of the Armed Forces, such as the Veteran, qualifying active duty includes service on active duty under a call or order to active duty under section 688, 12301(a), 12301(d), 12301(g), 12302, or 12305 of title 10.  38 U.S.C.A. § 3301(1)(B).  The definitions section also references limitations specified in two other statutes; 38 U.S.C.A. § 3002(6) and 3311(b).  

Qualifying active duty does not include service under the provisions of 10 U.S.C.A. § 12103(d) pursuant to an enlistment in the Marine Corps Reserve (the Veteran's service component).  38 U.S.C.A. §§ 3301(1), 3002(6); 38 C.F.R. § 21.9505(2).  That statute explains who may enlist in the USMCR and describes that each person enlisted shall perform an initial period of active duty for training not less than twelve weeks to commence within one year of enlistment.  See 10 U.S.C.A. § 12103(d).  

Basic eligibility for the Post-9/11 GI Bill Program is governed by 38 U.S.C.A. § 3301 and 38 U.S.C.A. § 21.9520.  The eligibility for educational assistance under 38 U.S.C. Chapter 33 is based on active duty service after September 10, 2001.  

The service department has verified the Veteran did not have active duty service as defined by 38 U.S.C.A. § 3301(1) and 38 U.S.C.A. § 21.9520.  As noted by the service department in October 2010 and October 2012, the Veteran did not have any service where he was mobilized or "called up."  The initial period of service was pursuant to enlistment under 10 U.S.C.A. § 12103(d) and the other periods were active duty for training; no period of service the Veteran completed qualifies for the benefit.  38 U.S.C.A. § 3301(1); 38 C.F.R. § 21.9520.  

Although 38 U.S.C.A. § 3311(b)(8) and 38 C.F.R. § 21.9520(a) go on to address further requirements (such as continuing on active duty or 30 minimum continuous days), they are unnecessary to discuss here because there is no showing of any qualifying active duty service for Post-9/11 GI Bill Program eligibility purposes.  

At his hearing and elsewhere, the Veteran has contended that he is eligible for Post 9/11 education benefits because he was discharged due to service connected disabilities.  The record shows that he is service connected for knee and skin disabilities, but it does not show that he was discharged due to these disabilities.   More importantly, even if he had been discharged due to disability, he would not be eligible for Post 9/11 benefits without also having had 30 days of active duty.  38 U.S.C.A. § 3311(b)(2).  

The applicable regulation requires that an individual "serves" 90 aggregate days excluding entry level and skill training; or "serves" a minimum of 30 continuous days and meets additional requirements.  38 C.F.R. § 21.9520(a)-(b).  While this language is vague, the clause following 38 C.F.R. § 21.9520(a) makes clear that the 90 and 30 day requirements refer to active duty.  In this regard, the clause following 38 C.F.R. § 21.9520(a) refers to individuals who following the 90 aggregate days "continues on active duty."  38 C.F.R. § 21.9520(a)(1).  Any other interpretation of the regulatory language would be inconsistent with the statutory requirements.

The Veteran's DD 214 shows that he served in the USMCR from October 15, 2003 to March 12, 2004.  The DD 214 indicates this was not a final discharge.  The type of separation states he was released from IADT.  This character of service was honorable and the narrative for separation was completion of required active service (IADT) of the USMCR.  A Veterans Information Solution (VIS) military history profile for the Veteran (printed October 2009) indicates he had no active duty service periods, no reserve activation periods, no deployment periods and no "periods of active duty in active components such as those for Ch 33 purposes."  He did have USMCR service from July 23, 2003 to May 14, 2008; the character of service at that time was under other than honorable conditions.  

In April 2010, the Veteran sent in his point statements from August 2004 to August 2007, but in October 2010 VIS still showed no active duty service periods for Post-9/11 GI Bill Program benefits.  Further clarification from the service department from the same date indicated that his period of service from October 2003 to March 2004 was "boot camp/IADT and was not call-up or MOB."  In September 2011, the Veteran sent confirmation that his character of service upon separation from USMCR service in May 2008 had been changed to honorable.  

In October 2012, VA requested the service department list all service to see if there was any service, such as mobilizations, that would qualify the Veteran for Post-9/11 GI Bill Program benefits.  The service department confirmed via email that the Veteran's dates for IADT were as stated above (October 15, 2003 to March 11, 2004) and he served from March 11, 2004 to May 14, 2008 in the USMCR.  His active training dates were: August 9, 2004 to August 17, 2004; January 15, 2005 to January 20, 2005; September 12, 2005 to September 26, 2005; and September 12, 2006 to September 25, 2006.  No mobilization dates were listed.  

Although the character of the Veteran's discharge from reserve service was raised as an issue, his eligibility turns on qualifying active duty service.  There is no evidence or contention that he has the necessary active duty.  As a result, the claim is denied as a matter of law.  


ORDER

Entitlement to basic eligibility for receiving educational assistance benefits under the Post-9/11 GI Bill Program is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


